Citation Nr: 1145193	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.  The Veteran died in July 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, as the relevant facts are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


II.  Analysis

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness; (3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered. 

In the present case, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318. 

The Veteran did not have a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death; he died more than 10 years following his retirement from active service; and he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  At the time of the Veteran's death in July 2006, he had a 100 percent disability rating for his service-connected posttraumatic stress disorder, effective from December 2, 2002.  There were no other service-connected disabilities.

Moreover, there has been no allegation of clear and unmistakable error in any prior decision, nor has the appellant or her representative identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death. 

A review of the claims file reveals that the appellant has not been provided with notice consistent with the requirements of the VCAA.  Specifically, in the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Here, service connection was in effect for posttraumatic stress disorder prior to the Veteran's death.  While the appellant received a duty-to-assist letter in September 2006, it did not include information regarding the Veteran's service-connected disability.  It also did not specify the evidence needed to substantiate a claim based on a service-connected or nonservice-connected disability.  There is nothing in the record to show that the appellant had actual knowledge of this information.  As such, the appellant has not received notice consistent with Hupp.  This must be remedied on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA notice letter that covers the issue of entitlement to service connection for the cause of the Veteran's death, conforming to Hupp, noting (1) a statement of the conditions for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected. 

2.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate period of time for response, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


